        Case 2:19-cv-00640-JLR Document 147 Filed 05/27/20 Page 1 of 2




      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
                                AT SEATTLE



       PTP ONECLICK, LLC,                           JUDGMENT IN A CIVIL CASE

                           Plaintiff,               CASE NO. C19-0640JLR

             v.

       AVALARA, INC.,

                           Defendant.




       Jury Verdict. This action came before the court for a trial by jury. The issues
       have been tried and the jury has rendered its verdict.

X      Decision by Court. This action came to consideration before the court. The
       issues have been considered and a decision has been rendered.

     THE COURT HAS ORDERED THAT

       Plaintiff PTP OneClick, LLC’s (“PTP”) patent infringement and unfair

competition claims (see Compl. (Dkt. # 1) ¶¶ 55-60, 72-77) are dismissed with prejudice

(see 9/27/19 Order (Dkt. # 54)) and Defendant Avalara, Inc., is entitled to summary

judgment in its favor (see 5/27/20 Order (Dkt. # 146)) on PTP’s federal and state trade

//
//
//
//
         Case 2:19-cv-00640-JLR Document 147 Filed 05/27/20 Page 2 of 2




secret misappropriation claims (see Compl. ¶¶ 61-71) and PTP’s breach of contract claim

(see id. ¶¶ 78-81).

       Filed this 27th day of May, 2020.



                                           WILLIAM M. MCCOOL
                                           Clerk of Court

                                           s/ Ashleigh Drecktrah
                                           Deputy Clerk
